Case 2:19-cv-10103-VAR-APP ECF No. 92, PageID.1437 Filed 12/23/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 SHELDY SMITH and
 MARY ROWAN, as full conservator,
                                                  Case No. 2:19-cv-10103
              Plaintiffs,                         District Judge Victoria A. Roberts
                                                  Magistrate Judge Anthony P. Patti
 v.

 DEWAYNE JONES,
 CITY OF DETROIT, and
 STACEY TAYLOR,

           Defendants.
_________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       PLAINTIFF’S MOTION FOR SANCTIONS (ECF No. 88)

      This matter came before the Court for consideration of Plaintiff’s motion for

sanctions pursuant to Fed. R. Civ. P. 26 and 37 (ECF No. 88), and the responses

filed by Defendant Dewayne Jones (ECF No. 90) and Defendants the City of

Detroit and Stacey Taylor (ECF No. 91). Judge Roberts referred this case to me

for all pretrial matters excluding dispositive motions. (ECF No. 56.) As a result of

the COVID-19 pandemic, a hearing via Zoom technology was held on December

22, 2020, at which counsel appeared and the Court entertained oral argument

regarding the motion. Upon consideration of the motion papers and oral argument,

and for all of the reasons stated on the record by the Court, which are hereby

incorporated by reference as though fully restated herein, Plaintiff’s motion for
Case 2:19-cv-10103-VAR-APP ECF No. 92, PageID.1438 Filed 12/23/20 Page 2 of 5




sanctions (ECF No. 88) is GRANTED IN PART and DENIED IN PART as

follows:

       Plaintiff’s request that the Court order payment of the attorney fees
        awarded by text-only order on October 30, 2020 is DENIED AS
        MOOT, the parties having mutually indicated on the record that
        payment has been made and Defendant City of Detroit (the “City”)
        having shown good cause for the delay.

       Plaintiff’s request that Defendants City and Stacey Taylor
        (“Taylor”) respond to Interrogatory No. 2 of her supplemental
        discovery request (see ECF No. 88-4, PageID.1380) is also
        DENIED AS MOOT, Plaintiff’s counsel indicating on the record
        that he received an adequate response to Interrogatory No. 2 on the
        morning of the hearing. However, the Court GRANTS Plaintiff’s
        request that Defendants City and Taylor supplement their response
        to Interrogatory No. 6 (see ECF No. 88-4, PageID.1382), finding
        unacceptable both Defendants’ initial response (see ECF No. 88-5,
        PageID.1388), as well as Defendants’ failure to timely supplement
        that response, even after this motion had been pending for six
        weeks. Defendants SHALL answer Interrogatory No. 6 fully and
        under oath by Tuesday, January 5, 2021.

       In response to the Court’s questioning during oral argument,
        Plaintiff’s counsel challenged Defendants’ deliberative process
        privilege objections to three specific question and answer series
        during the depositions of Lieutenant Howard Phillips, Jr. and
        Sergeant Kelly Mullins, each of which will be addressed herein.1

1
  Initially, the Court finds that Defendants’ counsel had standing to raise the
deliberative process privilege objection in response to questions posed during the
above depositions. See Breakthrough Towing, LLC v. Hall, No. 15-cv-12526,
2017 WL 1164523, at *3-4 (E.D. Mich. Mar. 29, 2017) (reasoning that there is no
Sixth Circuit precedent requiring that the deliberative process privilege be raised
formally by the head of the department having control over the matter, as opposed
to an attorney) (citing U.S. Dep’t of Energy v. Brett, 659 F.2d 154, 155-56 (Temp.
Emer. Ct. App. 1981) and Founding Church of Scientology of Washington, D.C.,
Inc. v. Dir., F.B.I, 104 F.R.D. 459, 465-66 (D.D.C. 1985)); Reynolds v. Addis, No.
18-13669, 2019 WL 8106142, at *7 (E.D. Mich. Oct. 23, 2019) (“Ms. Reynolds
                                         2
Case 2:19-cv-10103-VAR-APP ECF No. 92, PageID.1439 Filed 12/23/20 Page 3 of 5




         The Court finds that the questions posed on Page 23, Line 9 of
         Lieutenant Phillips’s deposition transcript (ECF No. 88-2,
         PageID.1364-1365) and Page 18, Line 12 of Sergeant Mullins’s
         deposition transcript (ECF No. 88-3, PageID.1369-1370) were
         asked and answered. Thus, the deponents need not supplement
         their responses to those questions. However, the Court
         OVERRULES Defendants’ deliberative process privilege
         objection to the questioning posed at Page 28, Line 2 of
         Lieutenant Phillips’s deposition transcript (ECF No. 88-2,
         PageID.1366-1367), finding that Defendants failed to meet their
         burden of demonstrating entitlement to the privilege, which is not
         absolute and must be narrowly construed. Gen. Motors Corp. v.
         United States, No. 07-14464, 2009 WL 5171807, at *1 (E.D. Mich.
         Dec. 23, 2009) (Roberts, J.) (“The deliberative process privilege is
         narrowly construed.”). Accordingly, pursuant to Fed. R. Civ. P.
         31, the Court PERMITS Plaintiffs to ask Lieutenant Phillips, by
         written deposition questions, that question originally posed on
         Page 28, Line 2 of his deposition transcript, plus four (4) related
         follow-up questions. Plaintiffs must serve these written deposition
         questions by Thursday, December 31, 2020, and Lieutenant
         Phillips must respond, in writing, on or before Thursday, January
         14, 2021. Plaintiffs are cautioned to focus only on factual issues,
         while Defendants are cautioned not to misuse the deliberative
         process privilege. See Kelly v. City of San Jose, 114 F.R.D. 653,
         658-59 (N.D. Cal. 1987).

       Further, leaving aside application of the “Apex doctrine” to high-
        ranking government officials, see EMW Women’s Surgical Center,
        P.S.C. v. Glisson, No. 3:17CV-00189, 2017 WL 3749889, at *2-3
        (W.D. Ky. Aug. 30, 2017), the Court DENIES Plaintiff’s request
        to conduct the in-person deposition of Detroit Police Chief James
        Craig pursuant to Fed. R. Civ. P. 26(b)(2)(C)(i) and (ii), because
        the information Plaintiffs seek to obtain regarding the policies of

argues that the government, rather than its counsel, must raise the deliberative
process privilege. This argument is not persuasive.”) (internal citations omitted).
It is further noted that in Judge Roberts’s earlier ruling, her mention of a
requirement for a “formal claim of privilege by the head of the department having
control over the requested information” related to the requirements for prevailing
on a law enforcement privilege. (ECF No. 37, PageID.501.)
                                         3
Case 2:19-cv-10103-VAR-APP ECF No. 92, PageID.1440 Filed 12/23/20 Page 4 of 5




          the Detroit Police Department can be provided by sources below
          Chief Craig, and Plaintiffs have had ample opportunity to obtain
          that information through the discovery process. Nevertheless,
          recognizing that Chief Craig has made public statements regarding
          the specific incident at issue, including with respect to whether
          policy was or was not followed, the Court will PERMIT Plaintiffs
          to ask Chief Craig, by written deposition questions pursuant to
          Fed. R. Civ. P. 31, ten (10) questions (including all sub-parts)
          regarding his public statements. Plaintiffs must serve these written
          deposition questions by Friday, January 8, 2021, and Chief Craig
          must respond, in writing, by Friday, January 22, 2021.

      Finally, pursuant to Fed. R. Civ. P. 37(a)(5)(C), which allows the Court to

apportion reasonable expenses for a motion compelling discovery where the

motion is granted in part and denied in part, the Court AWARDS Plaintiff’s

counsel $500 in attorney fees against Defendants City and Taylor for having to file

and argue that portion of the instant motion related to Defendants’ untimely and

incomplete answers to Interrogatory Nos. 2 and 6 of Plaintiff’s supplemental

discovery requests. (ECF No. 88-4, PageID.1380, 1382.) Again, Defendants

failed to provide their answer to Interrogatory No. 2 until the morning of the

hearing and have not yet supplemented their response to Interrogatory No. 6. See

Fed. R. Civ. P. 37(a)(5)(A) (“If the motion is granted--or if the disclosure or

requested discovery is provided after the motion was filed--the court must, after

giving an opportunity to be heard, require the party or deponent whose conduct

necessitated the motion, the party or attorney advising that conduct, or both to pay

the movant's reasonable expenses incurred in making the motion, including


                                          4
Case 2:19-cv-10103-VAR-APP ECF No. 92, PageID.1441 Filed 12/23/20 Page 5 of 5




attorney's fees.”) The $500 award represents less than 1.5 hours of work at a rate

of $350/hour, which the Court finds reasonable and which Defendants declined to

object to on the basis of Plaintiff’s counsel’s representation that other federal court

judges have approved such an hourly rate for his services, Defendants having

themselves suggested that awarding one hour’s time would be reasonable. These

Defendants must forward payment of $500 to Plaintiff’s counsel by Friday,

January 29, 2021.2

    IT IS SO ORDERED.

Dated: December 23, 2020                ______________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




2
 The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).
                                           5
